Pottle, J.
1. Knowledge by the purchaser of a negotiable instrument that it was given for capital stock in an insolvent corporation, and that under a plan of reorganization of the corporation common stock was given as a bonus to subscribers of preferred stock, will not defeat the collection of the note, if it was otherwise acquired in good faith and for value before maturity.
2. All other material questions in the ease are controlled adversely to the plaintiff in error by the decisions of this court in Stubbs v. Fourth National Bank, ante, 539 (77 S. E. 893), and Brooks v. Floyd, ante, 530 (77 S. E. 877). Judgment affirmed.